Citation Nr: 1015511	
Decision Date: 04/28/10    Archive Date: 05/06/10

DOCKET NO.  08-27 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

1.  Whether a September 1987 RO rating decision continuing 
the Veteran's 30 percent disability rating for posttraumatic 
stress disorder (PTSD) was the product of clear and 
unmistakable error (CUE).

2.  Whether a March 1992 RO rating decision continuing the 
Veteran's 30 percent disability rating for PTSD was the 
product of CUE.


ATTORNEY FOR THE BOARD

S. Flot, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to 
October 1970.



This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Offices (RO) in 
North Little Rock, Arkansas.


FINDINGS OF FACT

1.  The September 1987 RO rating decision continuing the 
Veteran's evaluation for PTSD at 30 percent disabling did not 
contain a factual or legal error that would have undebatably 
and manifestly changed this outcome.

2.  The March 1992 RO rating decision continuing the 
Veteran's evaluation for PTSD at 30 percent disabling did not 
contain a factual or legal error that would have undebatably 
and manifestly changed this outcome.


CONCLUSIONS OF LAW

1.  The September 1987 RO rating decision was not the product 
of CUE.  38 U.S.C.A. § 5109A (West 2002 & Supp. 2009); 38 
C.F.R. § 3.105(a) (2009).

2.  The March 1992 RO rating decision was not the product of 
CUE.  38 U.S.C.A. § 5109A (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.105(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veteran's Claims Assistance Act of 2000 (VCAA) generally 
provides that VA has a duty to notify and a duty to assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, 
because a CUE action is not a "claim" but rather a 
collateral attack on a previous final decision, and because 
review of a CUE action is based only upon the law and 
evidence of record at the time the previous final decision 
was rendered, VA's duties to notify and assist are 
irrelevant.  See Fugo v. Brown, 6 Vet. App. 40, 43 (1993); 
Pierce v. Principi, 240 F.3d 1348 (Fed. Cir. 2001); Livesay 
v. Principi, 15 Vet. App. 165 (2001) (en banc), Disabled Am. 
Veterans v. Gober, 234 F. 3d 682 (Fed. Cir. 2000).  The Board 
therefore finds that the VCAA is inapplicable in this case as 
a matter of law.  See Parker v. Principi, 15 Vet. App. 407, 
412 (2002) (holding that the VCAA does not apply to CUE 
actions challenging prior final RO decisions).

II.  CUE

The Veteran contends that the September 1987 and March 1992 
RO rating decisions continuing his 30 percent disability 
rating for PTSD were the product of CUE.  Specifically, he 
contends with respect to both rating decisions that the RO 
erred in not considering all of the evidence and in not 
providing an adequate statement of reasons and bases.  He 
reasons that had these alleged errors not occurred, he would 
have been awarded a higher disability rating.

A strong presumption of validity attaches to final RO rating 
decisions.  See Grover v. West, 12 Vet. App. 109, 111-112 
(1999); Daniels v. Gober, 10 Vet. App. 474, 478 (1997); 
Caffrey v. Brown, 6 Vet. App. 377, 383-384 (1994); Damrel v. 
Brown, 6 Vet. App. 242, 245 (1994).  Such decisions, 
including decisions concerning the degree of disability, will 
be accepted as correct and are not subject to revision absent 
CUE.  38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a).

CUE is a very specific and rare kind of error.  Fugo v. 
Brown, 6 Vet. App. 40, 43 (1993).  It is an administrative 
error made during the prior adjudication of a claim.  Russell 
v. Principi, 3 Vet. App. 310, 313 (1992) (en banc); 
Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  A 
determination that there was CUE must be based on the law and 
record that existed at the time of the prior adjudication in 
question.  Damrel v. Brown, 6 Vet App. 242, 245 (1994), 
quoting Russell, 3 Vet App. at 314.  As such, CUE may be 
established by demonstrating one of two things.  First, the 
Veteran may show a legal error by proving that the statutory 
or regulatory provisions extant at the time were incorrectly 
applied by the adjudicator.  Russell, 3 Vet. App. at 313.  
Second, the Veteran may show a factual error by proving that 
the correct facts, as they were known at the time, were not 
before the adjudicator.  Russell, 3 Vet. App. at 313.  Even 
where the legal or factual premise of the error is accepted, 
to be considered CUE, the error must be undebatable.  It must 
compel the conclusion, as to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  Fugo, 6 Vet. App. at 43; see also 
Russell, 3 Vet. App. at 313.

Given this stringent definition of CUE, a Veteran seeking 
retroactive benefits by establishing CUE has a much heavier 
burden than that placed upon a Veteran seeking to establish 
prospective entitlement to benefits.  Akins v. Derwinski, 1 
Vet App. 228, 231 (1991).  He must allege with specificity 
the legal or factual error in the prior adjudication and 
provide persuasive reasons as to why the outcome would have 
been manifestly different but for the error.  Fugo, 6 Vet. 
App. at 43-44; see also Simmons v. Principi, 17 Vet. App. 
104, 113-115 (2003).  Broad-brush allegations of "failure to 
follow the regulations" or "failure to give due process," 
or any other general, non-specific assertion of error do not 
meet these pleading requirements.  Allegations of mere 
misinterpretation of the facts or simple disagreement as to 
how they were weighed and evaluated also are insufficient.  
Oppenheimer, 1 Vet. App. at 372; Damrel, 6 Vet. App. at 245; 
Fugo, 6 Vet. App. at 44.

VA must construe the pleadings of unrepresented Veterans, 
such as the Veteran in this case, sympathetically to discern 
all potential contentions.  Ingram v. Nicholson, 21 Vet. App. 
232 (2007); Deshotel v. Nicholson, 457 F.3d 1258 (Fed. Cir. 
2006); Andrews v. Nicholson, 421 F.3d 1278 (Fed. Cir. 2005); 
Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  As 
such, the Board will consider the Veteran's arguments as 
liberally as possible.

The Veteran asserts that the RO's September 1987 and March 
1992 rating decisions continuing his 30 percent disability 
rating for PTSD were not based on all of the evidence of 
record.  He believes that an April 1985 VA examination, in 
which he was noted to have "nil" social impairment and 
"minimal" industrial adjustment, and an August 1987 VA 
examination, in which he was determined to have "profound 
impairment in both social and vocational adaptability as a 
direct consequence of his psychiatric disorders" (PTSD and 
chronic dysthymic disorder), supported the assignment of 
evaluations in excess of 30 percent disabling.

To the extent that the Veteran contends that these VA 
examination findings were not considered, he has pled CUE 
with adequate specificity.  Crippen v. Brown, 9 Vet. App. 
412, 420 (1996).  The Board finds, however, that there was no 
CUE in the September 1987 or the March 1992 rating decision 
on this basis.

Government officials are presumed to carry out their duties 
in good faith.  Gonzales v. West, 218 F.3d 1378, 1381 (Fed. 
Cir. 2000) (citing Clemmons v. West, 206 F.3d 1401, 1403 
(Fed. Cir. 2000)); see also Ashley v. Derwinski, 2 Vet. App. 
307 (1992) (applying a "presumption of regularity" to the 
duties of Board officials); Mindenhall v. Brown, 7 Vet. App. 
271 (1994) (applying a "presumption of regularity" to the 
duties of RO officials).  Thus, "all evidence contained in 
the record at the time of the RO's determination ... must be 
presumed to have been reviewed ... and no further proof of such 
review is needed."  Id; see also Newhouse v. Nicholson, 497 
F.3d 1298 (Fed. Cir. 2007); Medtronic, Inc. v. Daig Corp., 
789 F.2d 903 (Fed. Cir. 1986) ("we presume that a fact 
finder reviews all the evidence presented").  Silence is not 
enough to rebut this presumption.  Id.  Rather, overcoming it 
requires clear, almost irrefragable, proof that a particular 
piece of evidence in the record was not considered.  Id.

Such proof does not exist in this case.  The Veteran has not 
pointed toward anything indicating that the above-referenced 
findings from his VA examinations in April 1985 and August 
1987 were not reviewed.  There also is no indication on the 
face of the September 1987 and March 1992 rating decisions 
that these findings were not considered.  It therefore is 
presumed that they were reviewed.  While no further proof of 
their review is needed, the presumption is supported further 
by the fact that both rating decisions begin with an 
explanation that the RO "carefully reviewed ... all the 
evidence of record."

To the extent that the Veteran contends that the findings 
concerning his social and industrial functioning from his 
April 1985 and August 1987 VA examinations were considered 
but discounted, he has not set forth a basis upon which CUE 
can be found.  Such an argument is tantamount to mere 
disagreement with how the facts were weighed and evaluated.  
See Oppenheimer, 1 Vet. App. at 372; Damrel, 6 Vet. App. at 
245; Fugo, 6 Vet. App. at 44.

The Veteran also asserts that the RO did not provide an 
adequate statement of reasons and bases in its September 1987 
and March 1992 rating decisions.  He finds inadequacy in 
these decisions because they did not discuss and analyze the 
above-referenced findings from his April 1985 and August 1987 
VA examinations.

As a threshold matter, the Board finds that the Veteran has 
pled CUE within the meaning of the law.  The merits of the 
Veteran's contention therefore may be adjudicated.

The Veteran's argument fails as a matter of law with respect 
to the September 1987 rating decision.  38 U.S.C.A. 
§ 5104(b), which requires the RO to specify the evidence 
considered and the reasons for its disposition of a claim, 
was enacted as part of the Veterans' Benefits Amendments 
(VBA) of 1989.  See Crippen, 9 Vet. App. at 420 (citing Eddy 
v. Brown, 9 Vet. App. 52 (1996) (noting that this statute was 
originally added as 38 U.S.C.A. § 3004(a)(2) and then 
recodified as 38 U.S.C.A. § 5104(b)).  The VBA became 
effective on February 1, 1990.  Id.  Prior to this date, 
rating decisions routinely lacked specificity.  Id.  The RO 
was not required to provide an in depth discussion of the 
applicable law and facts or set forth the bases for its 
decisions in detail.  Natali v. Principi, 375 F.3d 1375 (Fed. 
Cir. 2004); Pierce v. Principi, 240 F.3d 1348 (Fed. Cir. 
2001); Joyce v. Nicholson, 19 Vet. App. 36 (2005).  As such, 
the fact that the RO did not discuss and analyze the April 
1985 and August 1987 VA examination findings regarding the 
Veteran's social and industrial functioning in its September 
1987 rating decision does not constitute CUE.

With respect to the March 1992 rating decision, the RO was 
obligated to specify the evidence considered and the reasons 
for its continuance of the Veteran's 30 percent disabling for 
PTSD.  Although the RO indicated that it had "carefully 
reviewed ... all the evidence of record," the only evidence 
specifically mentioned to have been reviewed was the 
Veteran's December 1991 VA examination.  The April 1985 and 
August 1987 VA examination findings, as the Veteran avers, 
were not discussed and analyzed.  Nevertheless, the Board 
does not find CUE.

The RO is required to review the recorded history of a 
disability in order to make an accurate evaluation.  See 
38 C.F.R. § 4.2 (West 1987; 38 C.F.R. § 4.2 (West 1991).  
However, where entitlement to compensation has already been 
established and the disability rating is at issue, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  Past medical 
examinations are not given precedence.  Id.

In a May 1985 rating decision, the Veteran was awarded 
service connection and assigned a compensable rating for PTSD 
based on an April 1985 VA examination.  Reexaminations were 
performed periodically, including in August 1987 and December 
1991, to evaluate the then current severity of the Veteran's 
PTSD.  See 38 C.F.R. § 3.327 (West 1987); 38 C.F.R. § 3.327 
(West 1991).  The December 1991 VA examination was most 
reflective of the severity of the Veteran's PTSD at the time 
the March 1992 rating decision was rendered.  In contrast, 
the findings from his VA examinations dated in April 1985 and 
August 1987 had little, if any, bearing on the severity of 
the Veteran's PTSD in March 1992.

Further, even if the Board agreed with the Veteran and found 
that the RO erred in not provided an adequate statement of 
reasons and bases for either the September 1987 rating 
decision or the March 1992 rating decision, such error would 
not rise to the level of CUE.  The mere fact that the RO did 
not discuss and analyze the Veteran's April 1985 and August 
1987 VA examination findings is not outcome determinative.  
There is no indication that such discussion and analysis, had 
it been provided, would have compelled a different result.  
See Fugo, 6 Vet. App. at 43; Russell, 3 Vet. App. at 313.  
Procedural rights rarely, if ever, have an effect of that 
magnitude.



							[Continued on Next Page]
ORDER

The motion for reversal or revision of the September 1987 RO 
rating decision on the basis of CUE is denied.

The motion for reversal or revision of the March 1992 RO 
rating decision on the basis of CUE is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


